Citation Nr: 1504438	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  11-13 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hiatal hernia, to include as due to service-connected disabilities. 

2.  Entitlement to service connection for hypothyroidism, to include as due to service-connected disabilities.

3.  Entitlement to service connection for bilateral hip osteoarthritis, to include as due to service-connected disabilities. 

4.  Entitlement to service connection for sleep apnea, to include as due to service-connected disabilities. 

5.  Entitlement to service connection for vascular dementia, to include as secondary to service-connected disabilities (hereinafter "vascular dementia"). 

6.  Entitlement to service connection for anxiety.

7.  Entitlement to service connection for bladder condition.

8.  Entitlement to service connection for bowel condition.

9.  Entitlement to service connection for dementia, mental disease, depression, organic brain syndrome, psychological disorder, and neuropsychological symptoms (hereinafter "dementia").

10.  Entitlement to service connection for right foot problems.

11.  Entitlement to service connection for left foot problems.

12.  Entitlement to service connection for heat stroke. 

13.  Entitlement to an initial rating in excess of 10 percent prior to October 20, 2010, and in excess of 40 percent thereafter, for the service-connected degenerative disc disease (DDD) of the lumbar spine.

14.  Entitlement to an initial rating in excess of 10 percent prior to October 20, 2010, and in excess of 20 percent thereafter, for the service-connected degenerative joint disease (DJD) of the right knee.

15.  Entitlement to an initial rating in excess of 10 for the service-connected traumatic brain injury (TBI).

16.  Entitlement to an initial rating in excess of 10 percent for the service-connected sciatic nerve damage, right lower extremity.  

17.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent
ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to July 1981.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from various rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.    

In November 2008, in pertinent part, the RO awarded service connection effective July 11, 2005, for DDD of the lumbar spine (10 percent disabling), DJD of the right knee (noncompensable), and TBI (noncompensable).  The Veteran disagreed with the initial ratings assigned.  A statement of the case (SOC) was issued in March 2011; the Veteran perfected his appeal in April 2011.  

In December 2009, in pertinent part, the RO denied service connection for hiatal hernia, hypothyroidism, osteoarthritis of the bilateral hips, and sleep apnea.  The RO also denied the claim for TDIU.  The Veteran filed an NOD and the RO issued an SOC in January 2013; the Veteran perfected his appeal in March 2013.  The Veteran requested a BVA hearing to be held at his local RO.  See VA Form 9 dated in March 2013.  To date the matter has not been scheduled.

In March 2011, the RO awarded increases as follows: DDD of the lumbar spine, 40 percent effective October 20, 2010; DJD of the right knee, 10 percent retroactive to July 11, 2005 (original grant of service connection), and 20 percent effective October 20, 2010 (date of VA joints examination); and TBI, 10 percent retroactive to July 11, 2005 (the original grant of service connection).  The claims remain in controversy as less than the maximum benefit available was awarded See AB v. Brown, 6 Vet. App. 35 (1993). 

In a February 2012 rating decision, the RO denied service connection for vascular dementia.  The Board notes the issue has been recharacterized as it appears on the cover page of this decision as there is a separate claim for dementia, which includes depression, also pending.  The RO issued an SOC in September 2014; the Veteran perfected his appeal.  He requested a hearing a BVA hearing to  be held at his local VA office.  See VA Form 9 dated in November 2014.  To date the matter has not been scheduled.  

In January 2013, the RO awarded service connection for sciatic nerve damage of the right lower extremity.  The Veteran filed an NOD with the initial rating assigned in January 2013.  An SOC has not been issued.  In September 2013, the RO denied claims of service connection for anxiety, bladder condition, bowel condition, dementia, bilateral foot problems, and heat stroke.  The RO also denied entitlement to earlier effective dates for service-connected conditions.  The Veteran filed an NOD in May 2014 with respect to the service connection claims only.  An SOC  has not been issued.    Therefore, the Board must remand the claims, pending the issuance of an SOC to the Veteran and receipt of his timely appeal in response thereto.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A preliminary review of the record shows that the following claims are not ready for appellate disposition: entitlement to higher initial ratings for the service-connected DDD of the lumbar spine, DJD of the right knee, and TBI; entitlement to TDIU; and entitlement to service connection for hiatal hernia, hypothyroidism, osteoarthritis of the bilateral hips, and sleep apnea.  Additional records were added to the claims folder after the March 2011 and January 2013 SOCs were issued.  The Veteran did not waive initial RO consideration of the newly submitted evidence and some is pertinent to the issues at hand, to include, but not limited to, the July 2013 spine and TBI VA examination reports.  A supplemental statement of the case (SSOC) must be issued upon Remand.  38 C.F.R. § 19.31.  

Further, the last VA examination with respect to DJD of the right knee was in October 2010, over four years ago.  The Board cannot ascertain to what extent the right knee has increased in severity, if at all, without a new VA examination.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Any missing and/or ongoing VA and private medical treatment records pertinent to these issues must be obtained upon Remand.  38 C.F.R. § 3.159(c)(1), (2).  

The Veteran requested Travel Board hearings with respect to his claims of service connection for hiatal hernia, hypothyroidism, osteoarthritis of the bilateral hips, sleep apnea, and vascular dementia, as well as the claim for TDIU.  See VA Form 9 dated in March 2013 and November 2014.  To date the hearings have not been scheduled.  Therefore, the appeals must be remanded so the Veteran can be scheduled for a hearing as requested.  38 C.F.R. § 20.704 (2014).  

As noted in the Introduction, in January 2013, the RO awarded service connection for sciatic nerve damage of the right lower extremity.  The Veteran filed an NOD with the initial 10 percent rating assigned.  In September 2013, the RO denied claims of service connection for anxiety, bladder condition, bowel condition, dementia, bilateral foot problems, and heat stroke.  The Veteran filed an NOD as to their denial.  Since there has been initial RO adjudication of the claims and NODs filed, the Veteran is entitled to an SOC.  The current lack of an SOC with respect to the claims is a procedural defect requiring remand.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC, the claims should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any VA clinical records not on file pertaining to treatment of the claimed conditions.  All records and/or responses received should be associated with the claims file.

2.  Schedule the Veteran for the appropriate VA examination with respect to his right knee.  All indicated tests or studies must be completed.  The examiner should describe all findings  in detail.    

(a) Examination findings pertinent to the right knee should be reported to allow for application of VA rating criteria for musculoskeletal disabilities of the knees.  (b) Range of motion should be reported along with the point (in degrees) that motion is limited by additional function loss due to pain, weakness, fatigue or incoordination.  (c) The examiner should perform repetitive range of motion testing and also comment on the degree of limitation of function, if any, due to pain, weakness, lack of endurance, fatigue, or incoordination.  (d) The examiner should further comment on whether there is any lateral instability or recurrent subluxation of the right knee and if so, whether it is mild, moderate, or severe.  (e) Finally, please discuss the functional limitations, if any, associated with, and expected effect on employment resulting from the Veteran's service connected right knee disability alone (not including the effects of any non-service connected disabilities).

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims of entitlement to higher initial ratings for the service-connected DDD of the lumbar spine, DJD of the right knee, and TBI, entitlement to TDIU, and entitlement to service connection for hiatal hernia, hypothyroidism, osteoarthritis of the bilateral hips, and sleep apnea, in light of all evidence of record, to include evidence submitted after the March 2011 and January 2013 SOCs were issued.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

4.  The RO should take appropriate steps to schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the next available opportunity with regard to the claims of service connection for hiatal hernia, hypothyroidism, osteoarthritis of the bilateral hips, sleep apnea and vascular dementia, as well as the claim for TDIU.  Any indicated development should be undertaken in connection with this hearing request.  

5.  The RO must provide the Veteran with an SOC with respect to his claim of entitlement to an initial rating in excess of 10 percent for the service-connected sciatic nerve damage of the right lower extremity and the  claims of service connection for anxiety, bladder condition, bowel condition, dementia, bilateral foot problems, and heat stroke.   The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claims should not be certified to the Board.  If a substantive appeal is filed the claims, subject to current appellate procedures, should be returned to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




